Citation Nr: 1202841	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-34 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from July 2002 to September 2003.  
This matter is before the Board of Veterans' Appeals  (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  By that rating action, the RO found the Veteran incompetent to handle disbursement of funds.  The Veteran appealed the RO's March 2008 rating action to the Board.  Jurisdiction of the appeal currently resides with the Wichita, Kansas RO. 

In April 2010, the Veteran failed to appear for a Board hearing scheduled at the Wichita, Kansas RO.  As the Veteran has not provided good cause for his failure to appear at the hearing, his request is deemed withdrawn.  38 C.F.R. § 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claim, additional substantive development is necessary.  Specifically, the RO/AMC should obtain outstanding Social Security Administration (SSA) records and schedule the Veteran for VA field and mental disorders examinations to determine whether he is competent to handle disbursement of VA funds. 

The Veteran seeks to be determined competent to handle disbursement of VA funds. 

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2011). 

At the outset, the Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  While the nature of the disability has not been reported, these records might contain evidence showing that the Veteran is competent to handle disbursement of VA funds.  Thus, they are potentially relevant to the appeal and should be secured on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

The Board also finds that prior to further appellate review, the Veteran should be afforded VA field and mental disorders examinations to determine whether he is competent to handle disbursement of VA funds.  In the appealed March 2008 rating action, the RO determined that the Veteran is incompetent for VA purposes based on the results of an August 2007 VA mental disorders examination report.  After a mental status evaluation of the Veteran that included psychological testing, a VA psychologist found the Veteran incompetent for VA purposes.  The VA psychologist recommended that a conservator manage the Veteran's funds and that he should live in a supported environment, one that would include supervision of his medications.  The VA psychologist also indicated that the Veteran's placement in a supported work environment would be helpful.  Overall, the VA psychologist determined that without close supervision and monitoring, the Veteran would continue to be very depressed and would eventually [try] to commit suicide.  The VA psychologist opined that the Veteran's disabilities (Asperger's syndrome and major depressive disorder with psychotic features) would increase without appropriate support.  (See August 2007 VA mental disorders examination report). 

In July 2008, a team of VA medical and psychological personnel found the Veteran incapable of managing his own funds.  In support of their cohesive opinion, it was noted that the Veteran had a long history of spending money impulsively that had been demonstrated while under VA treatment.  For example, it was noted that the Veteran ordered food every evening when he was admitted as an inpatient at a VA facility.  In the past, he had spent his inheritance on frivolous activities in a very short period of time.  More recently, the Veteran had attempted to purchase signage on the side of a bus.  (See July 2008 VA opinion). 

A VA hospitalization report, dated April to May 2009, reflects that the Veteran was admitted to the floor after he had stopped his medications and went manic.  During hospitalization, the Veteran rapidly stabilized after he was placed on his medications.  Although the Veteran experienced a couple of oscillations in his mood early in his hospitalization, he was stable during the last few weeks.  It was noted that the Veteran tended to be impulsive with his spending.  He related that his long-term plan was to enroll in college.  At the time of discharge, the Veteran was found to have been "quite stable" with a normal stream of thought in mood.  He was hopeful for the future and did not exhibit any suicidal ideation.  At discharge, an Axis I diagnosis bipolar disorder was entered. 

In December 2009, the Veteran's mother was appointed as his custodian.  (See VA Form 21-555, Certificate of Legal Capacity To Receive and Disburse Benefits, dated and signed by a Veterans Service Center Manager in early December 2009). 

A January 2011 report contains a statement from a VA psychologist that the Veteran had the capacity to manage his funds and life.  While the treatment note is authored and signed by a VA psychologist, it is unclear if the above-referenced statement is his own opinion or if he was merely reporting the Veteran's own statement/opinion regarding his competency.  There is no indication that in formulating his opinion, the VA psychologist had reviewed the findings of the August 2007 and July 2008 opinions of the VA psychologist and team of VA medical and psychological personnel, nor did he provide any rationale for his opinion.  (See January 2011 VA treatment report). 

Thus, in light of the January 2011 treatment note apparently indicating that the Veteran's psychiatric condition had improved since 2007 and 2008, the Board finds that he should be afforded a VA field examination to be conducted in conformity with M21-1MR, Part 11 (Fiduciary Program), Chapter 2 (Field Examinations), to assess his social, economic and industrial adjustment, as well as his ability to administer VA funds without limitation.  The field examination report should also be associated with the claims files. 

Thereafter, the Veteran should be scheduled for a VA mental disorders examination to determine whether he has the mental capacity to handle disbursement of VA funds. A complete rationale must be provided for any opinion offered. 

In addition, the Veteran should be allowed an opportunity to present evidence to support his assertion that he was able to manage his financial affairs prior to the appointment of a custodian in December 2009.  Such evidence could include bank statements, billing statements, lay statements from other family members, etc.

Further development and adjudication should reflect consideration of the following provisions.  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c) (2011).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2011). 

Finally, after issuance of an August 2008 Statement of the Case, wherein the RO addressed the issue on appeal, additional VA treatment records, dated from April to May 2009 and October 2011, were received and are relevant to the appeal.  The October 2011 VA treatment report was received after certification of the appeal to the Board in March 2010 and has not been reviewed by the RO; nor was it accompanied with a waiver of initial RO consideration from the Veteran or his accredited representative.  The law requires that evidence must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Thus, a remand to have the RO review this evidence and, if the claim remains denied, include such evidence in a SSOC, is in order.  Id.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain and associate with the claims file all SSA records for the Veteran, to include any records regarding any claim made by the Veteran and any medical records relied upon to make any decision.  If such records are unavailable a notation to that effect should be made in the claims file.

2.  Provide the Veteran another opportunity to present evidence to support his assertion that he was able to manage his financial affairs prior to the appointment of a custodian in December 2009.  This evidence could include bank statements, billing statements, lay statements from other family members, etc. 
   
3.  Afford the Veteran a VA field examination, to be conducted in conformity with M21-1MR, Part 11 (Fiduciary Program), Chapter 2 (Field Examinations), to assess his social, economic and industrial adjustment, as well as his ability to administer VA funds without limitation.  The field examination report should be associated with the claims file. 
   
4.  After completing the above development, provide the Veteran with a VA mental disorders examination. The claims file, including a copy of this REMAND, must be made available to the examiner for review, and such review should be noted in the examination report.  All necessary studies and tests should be conducted. The examiner should record any mental health symptoms throughout the appeal, and offer an opinion as to the Veteran's mental capacity to handle disbursement of VA funds without limitation.  A complete rationale for the opinion should be provided, and all lay and medical evidence should be considered. 

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  After the above is completed, as well as any other development deemed necessary, readjudicate the claim.  If any decision is adverse to the Veteran, furnish the Veteran and his representative a SSOC that addresses all evidence received since issuance of the Statement of the Case in August 2008 and allow for an appropriate period of time for response.  The case should then be returned to the Board if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

